

117 HR 584 IH: Emergency Care for Veterans During COVID Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 584IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Pappas (for himself, Mr. Panetta, and Ms. Kuster) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo ensure that veterans receive timely and effective emergency treatment during the COVID–19 emergency, and for other purposes.1.Short titleThis Act may be cited as the Emergency Care for Veterans During COVID Act.2.Emergency treatment for veterans during COVID–19 emergency period(a)Emergency treatmentNotwithstanding section 1725 or 1728 of title 38, United States Code, or any other provision of law administered by the Secretary of Veterans Affairs pertaining to furnishing emergency treatment to veterans at non-Department facilities, during the period of a covered public health emergency, the Secretary of Veterans Affairs shall furnish to an eligible veteran emergency treatment at a non-Department facility in accordance with this section.(b)Authorization not requiredThe Secretary may not require an eligible veteran to seek authorization by the Secretary for emergency treatment furnished to the veteran pursuant to subsection (a).(c)Payment rates(1)DeterminationThe rate paid for emergency treatment furnished to eligible veterans pursuant to subsection (a) shall be equal to the rate paid by the United States to a provider of services (as defined in section 1861(u) of the Social Security Act (42 U.S.C. 1395x(u))) or a supplier (as defined in section 1861(d) of such Act (42 U.S.C. 1395x(d))) under the Medicare program under title XI or title XVIII of the Social Security Act (42 U.S.C. 1301 et seq.), including section 1834 of such Act (42 U.S.C. 1395m), for the same treatment.(2)FinalityA payment in the amount payable under paragraph (1) for emergency treatment furnished to an eligible veteran pursuant to subsection (a) shall be considered payment in full and shall extinguish the veteran's liability to the provider of such treatment, unless the provider rejects the payment and refunds to the United States such amount by not later than 30 days after receiving the payment.(d)Claims processed by third-Party administrators(1)RequirementNot later than 30 days after the date of the enactment of this Act, the Secretary shall seek to award a contract to one or more entities, or to modify an existing contract, to process claims for payment for emergency treatment furnished to eligible veterans pursuant to subsection (a).(2)Prompt payment standardSection 1703D of title 38, United States Code, shall apply with respect to claims for payment for emergency treatment furnished to eligible veterans pursuant to subsection (a).(e)Primary payerThe Secretary shall be the primary payer with respect to emergency treatment furnished to eligible veterans pursuant to subsection (a), and with respect to the transportation of a veteran by ambulance. In any case in which an eligible veteran is furnished such emergency treatment for a non-service-connected disability described in subsection (a)(2) of section 1729 of title 38, United States Code, the Secretary shall recover or collect reasonable charges for such treatment from a health plan contract described in such section 1729 in accordance with such section.(f)ApplicationThis section shall apply to emergency treatment furnished to eligible veterans during the period of a covered public health emergency, regardless of whether the treatment was furnished before the date of the enactment of this Act.(g)DefinitionsIn this section:(1)The term covered public health emergency means the declaration—(A)of a public health emergency, based on an outbreak of COVID–19 by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); or (B)of a domestic emergency, based on an outbreak of COVID–19 by the President, the Secretary of Homeland Security, or a State or local authority.(2)The term eligible veteran means a veteran enrolled in the health care system established under section 1705 of title 38, United States Code.(3)The term emergency treatment means medical care or services rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.(4)The term non-Department facility has the meaning given that term in section 1701 of title 38, United States Code.